Mr. Justice Thompson delivered the opinion of the court. The appellant issued its policy on the life of the insured September 1,1912. It contains the provision: “This policy shall be incontestable, after one year from its date of issue, for the amount due, provided premiums have been duly paid, except, as herein provided, for military or naval service in time of war.” The agent who took the application also collected the premiums monthly, collecting the last one the day before the insured died from pneumonia. The insured died April 7,1915. The insured had not been engaged in war or naval service, hence the policy was incontestable for any reason at the time of her death. The second day after the death of the insured the agent of appellant, who procured the . application and collected the premiums, went to the residence of the beneficiary and obtained from her the policy, telling her it would be a week or ten days before she received payment. Appellant itself made settlements with beneficiaries for deaths of those insured, but sent the checks to the local agents to deliver to the beneficiaries. The local agent of appellant notified appellant of the death of the insured, and the appellant sent blank proofs of death to him and proofs of death were made as required by the policy. On the evening of May 18, 1915, Andrew Myhrum, an agent of appellant, went to the residence of appellee with the local agent, with a release under seal, in which the appellee, in consideration of $200 to be paid to her within three days after the execution of the release, released and discharged appellant from all liability under the policy on the life of the insured. The evidence tends to show that appellee had never read the policy and did not know it contained the incontestable provision; that Myhrum went to appellee with the release already prepared and told her that her claim had been rejected because there had been a misrepresentation of facts when the application for the policy was made and that the company was not legally liable under the policy and did not owe her anything but it had, through sympathy, sent him with $100 to give her. The evidence also shows that appellant began to cry and then Myhrum raised the offer to $125, then to $175, and got so sympathetic that he finally said he would make it $200 by giving her $25 out of his own pocket, and that she could take that or a lawsuit, which might last ten years and in which she would be beaten; that he came back the next morning and asked her if she was ready to take the offer and sign the paper, when she told him that she had not seen any person yet, and he replied, you can either sign this paper or go ahead and sue the company: “If you want the money sign this paper, if you don’t you won’t get anything,” and thereupon appellee signed the release and received the $200. Myhrum denies making these statements, hut the preponderance of the evidence is with appellee, and appellant, although it alleged in its pleas and answer that the policy was obtained by fraud, virtually admits there was no basis for such representation by not offering any evidence tending to sustain it. The appellant took advantage of the situation of appellee to procure her signature by intimidation and fraud when there was not a shadow of a defense to the claim as appears from the evidence, since the policy had become incontestable, although appellee did not know that fact. The appellant procured the policy from the beneficiary the second day after the death of the insured and then sent an authorized agent, who represented to appellee that the policy was void because of misstatements in the application, when it knew the policy had become incontestable. The only defense made to the claim is that appellee had, by an instrument under seal, released for $200 a claim for $500 to which there was no defense. The appellant argues that the trial court did not find that the release was obtained by fraud. The master found that the release was obtained by fraud, the appellant excepted to that finding and the trial court overruled that exception. The company and its agent made such representations fraudulently, when they knew that the representations so made were not a defense to the policy, and the fact that there was no defense was not known to the beneficiary. The decree is sustained by the evidence and is affirmed. Affirmed.